DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/9/2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2020.

Claim Objections
Claim 9 is objected to because of the following informalities:  The limitation “the turbine an in airflow” is a typographical error and should be “the turbine and in airflow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the second stage turbine blades for cooling the turbine blades” renders the claim indefinite because its unclear whether the turbine blades includes a plurality of second stage turbine blades or not. The limitation previously claimed recites “a first stage and a second stage of turbine stator vanes and turbine blades” which indicates a single stage of each. 
Regarding claim 7, the limitation “a sump cavity” renders the claim indefinite because its unclear whether this is the same as the sump cavity previously claimed or not. The limitation appears to mirror the B-sump cavity structure and distinguishes the respective elements by the adjective “A-“. It is further unclear whether “the A-sump cavity” is referring to the sump cavity and also lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 2016/0169109 in view of Liu US 6,035,627, hereinafter “Liu 2”.
Regarding claim 1, Liu discloses a gas turbine engine 10 defining an axial direction, along the centerline, a radial direction, perpendicular to the centerline, and a circumferential direction, rotating about the centerline, the gas turbine engine comprising: a compressor section 12, 18 having a compressor, LPC 12, HPC 18, rotatable about the axial direction; a turbine section 20, 14 having a turbine, HPT 20, LPT 14, rotatable about the axial direction; a shaft 16, 20 extending between and coupling the compressor and the turbine, the shafts respectively couple the high pressure spool and low pressure spool; a combustion section 24 disposed downstream of the compressor section and upstream of the turbine section, see fig. 1, the combustion section defining a diffuser cavity 40 and including a combustor 24 defining a combustion chamber, the diffuser cavity located upstream of the combustion chamber; and an air delivery system, comprising: a heat exchanger 42; a cooling duct 36, 44 extending from the compressor section to the heat exchanger for providing a cooling airflow 44 to the heat exchanger; a high pressure bleed duct 46 extending from the combustion section to the heat exchanger and in airflow communication with the diffuser cavity, see paras. [0016], [0018] stating that the P3 air is bled from the plenum 40 and sent to the heat exchanger, the high pressure bleed duct for delivering a P3 airflow to the heat exchanger; and a high pressure duct 46 extending from the heat exchanger to an element to be cooled, see para. [0021]; wherein the heat exchanger is configured to cool the P3 airflow using the cooling airflow to form a P3X airflow, see para. [0018], the cooler 42 cools the P3 airflow with the air 44 under certain conditions, and wherein the high pressure duct is configured to deliver the P3X airflow to the element to be cooled. Liu does not teach the element to be cooled is the sump where the P3X air is sent to the sump plenum for pressurizing the sump cavity of the sump assembly or a sump assembly comprising a sump frame and a bearing assembly positioned between the sump frame and the shaft, the sump frame at least partially defining a sump cavity; a sump plenum defined at least partially by the sump frame opposite the sump cavity.

    PNG
    media_image1.png
    511
    907
    media_image1.png
    Greyscale

Liu 2 teaches a sump frame and a bearing assembly 48 positioned between the sump frame and the shaft, the sump frame a least partially defining sump cavity, space , a sump plenum, space A, defined at least partially by the sump frame opposite the sump cavity. 
It would have been obvious to an ordinary skilled worker to provide the cooled P3 air from Liu, into a bearing cavity, as taught by Liu 2, in order to provide pressurizing/cooling air to the bearing allowing for elimination of complex bearing seals, reduction in cost and weight. See col. 2, lines 4-14. 
Regarding claim 2, Liu, in view of Liu2, teaches all elements where Liu shows an impeller 26 but does not give a detailed structural view where Liu 2 also shows the compressor section includes an impeller 22 having a backwall, labeled, and wherein the gas turbine engine further comprises an impeller frame, labeled, positioned proximate the backwall, wherein the backwall of the impeller and the impeller frame at least partially define an impeller cavity 30; and wherein the impeller frame and the sump frame define an impeller passage, labeled passage, the passage extends along the fluid flow path, providing airflow communication between the sump plenum and the impeller cavity, at least in part, the impeller frame and the sump frame confine the cooled P3 air to guide it toward the bearing, and wherein the high pressure duct provides P3X air to the sump plenum, the outlet of the high pressure duct 46 of Liu is shown at 40 in Liu2, at least a portion of the P3X air flows through the impeller passage to the impeller cavity for cooling the impeller, the P3X goes to the impeller backwall and the proceeds to the bearing. 
Regarding claim 7, Liu, in view of Liu2, discloses a sump assembly located between the compressor and the turbine along the axial direction and is therefore interpreted as a B-sump assembly. 
Regarding claim 10, Liu, in view of Liu2, discloses the sump assembly further comprises: a first sealing element, element 49 to right of bearing 48, positioned aft of the bearing assembly along the axial direction and connected to the sump frame, and a second sealing element, element 49 to left of bearing 48, positioned forward of the bearing assembly along the axial direction and connected to the sump frame; wherein the sump plenum is in airflow communication with the first sealing element and the second sealing element, see col. 3, lines 14-22.
Regarding claim 11, referring to claim 1, Liu, in view of Liu 2, discloses all elements.
Regarding claim 13, referring to claim 2, Liu, in view of Liu 2, discloses all elements. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Burge et al. US 6,276,896.
Regarding claim 3, Liu, in view of Liu2, discloses all elements except for the impeller being formed of titanium. 
Burge teaches that the impeller 12 is almost always made of titanium rather than steel due to titanium’s higher strength to density ratio, which makes it ideal for rotating machinery components. See col. 1, lines 33-45. 
It would have been obvious to an ordinary skilled worker to make the impeller of Liu, in view of Liu2, as taught by Burge in order to provide a high strength to density ratio. Id. 

 Claims 4-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Tanimura US 2011/0138819.
Regarding claim 4, Liu, in view of Liu2, discloses all elements except for an ejector positioned along the cooling duct for entrailing the cooling airflow with a bay airflow. 
Tanimura teaches the combination of compressed bleed air and environmental air EA, i.e. bay airflow, in an ejector, see fig. 2, to provide effective cooling of turbine components. See para. [0039]. 
It would have been obvious to an ordinary skilled worker to provide an ejector that combines bay airflow with the compressor bleed flow in the apparatus of Liu, in view of Liu2, as taught by Tanimura, in order to increase the cooling effectiveness. Id. 
Regarding claim 5, Liu, in view of Liu 2 and Tanimura, discloses the cooling airflow is comprised of a P25 airflow form the compressor and a bay airflow. The specification states that the P25 airflow is mid-compressor bleed air, where Liu shows the bleed tap is at 15 at the midstage of the compressor section. The obviousness of the combination is discussed in claim 4 above. 
Regarding claim 12, referring to claims 4-5, Liu discloses a bleed off valve for selectively bleeding low pressure compressor air, see para. [0004], for allowing a P25 airflow from the compressor, a cooling duct 36 extending from the compressor section to the heat exchanger and in airflow communication with the compressor bleed valve; an ejector positioned along the cooling duct for entrailing the P25 airflow with a bay airflow to form the cooling airflow as taught by Liu, in view of Liu2 and Tanimura.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Hovan US 4,561,246.
Regarding claim 6, Liu, in view of Liu2, discloses the turbine further comprises a first stage and a second stage of turbine blades, see element 20, and 14, and appears to show stators before the turbines, wherein the shaft defines a turbine cooling passage, at the location where the air is passed downstream, extending from the sump plenum to a downstream location and wherein when the high pressure duct provides P3X air to the sump plenum. Liu2 shows air is passed from the bearing compartment along the shaft for downstream cooling. Liu, in view of Liu2, does not teach the downstream location is the second stage turbine blades and that at least a portion of the P3X air flows through the turbine cooling passage to the second stage turbine blades. 

    PNG
    media_image2.png
    398
    737
    media_image2.png
    Greyscale

Hovan teaches at least a portion of the P3X air flows through the turbine cooling passage to the second stage turbine blades for cooling the turbine blades. Referring to the fig. 2, Hovan shows the configuration of the stator blade before the high pressure turbine and the second stage is shown to have a stator in Liu. Hovan states that the air is supplied to the second stage turbine blades to provide adequate cooling. See col. 7, lines 35-55. 

    PNG
    media_image3.png
    347
    603
    media_image3.png
    Greyscale

It would have been obvious to an ordinary skilled worker to provide air from the bearing compartment of Liu, in view of Liu2, to the second stage turbines as taught by Hovan, in order to provide adequate cooling to the turbine. Id. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Dos Santos et al. US 2013/0177398.
Regarding claim 8, Liu, in view of Liu 2, shows the typical structure of the sump assembly as recited in claim 1. However, Liu, in view of Liu2, shows the sump assembly as the claimed B-sump assembly and does not show the structure at the inlet. 
	Dos Santos teaches a forward bearing and a rear bearing 10, 20, where each bearing is on a common lubrication system and each bearing requires pressurization and cooling air. See for example para. [0007]. Dos Santos is solely relied upon to show that the bearings in the forward and rear positions typically require pressurizing and cooling air. 
	It would have been obvious to an ordinary skill in the art to provide a second bearing at the forward end of the gas turbine engine of Liu, in view of Liu 2, as taught by Dos Santos and to provide P3X cooling air as shown by Liu 2 because Dos Santos shows that the bearings are cooled and pressurized by air. Id. Furthermore, the Examiner notes that Liu, in view of Liu 2, must have a bearing assembly supporting the forward end of the gas turbine engine and the bearing compartments are known to be structured as shown in the prior art. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of McLeod US 2,584,899.
Regarding claim 9, Liu, in view of Liu 2, discloses all elements except the gas turbine further comprises: a turbine cooling case positioned proximate the turbine and in airflow communication with the heat exchanger; and wherein the cooling flow is routed to the turbine cooling case after the cooling airflow exchanges heat with the P3 air. 
McLeod teaches a cooling air cooler 8 that cools P3 air from the plenum surrounding the diffuser where one path 9 heats to a bearing compartment and another path 24 heads to a turbine cooling case 13 in order to provide cooling to the turbine, see col. 4, lines 60-end. 
It would have been obvious to an ordinary skilled worker to provide a cooling flow from the cooling air cooler of Liu, in view of Liu 2, as taught by McLeod, in order to provide cooling to the turbine casing. Id. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741